| Bea

 

 

| FILED IN
| ssa a
| CDsiaatl pA jpeale, Binet Ao 18 AM

= a FA

MICHAEL A. CRUZ
| Clerk

 

 

 

¢
Te AL ne titi dap leal ZLAAALD

Sept dt Jat. Qoiig Me tout sted

| fat ho 2 ae

| 4
| ee Kb popper ves T Aa AG CMA LR
_ | o Lhe Cont

. Q we ; ,
| Gtertass tin, Le Aataflgperrs

 

 

 

 

; <—__——
inthe Court of Appeals Aifecate 0
San Antonio, 1X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
FILE COPY

 

Fourth Court of Appeals

San Antonio, Texas
March 15, 2022
No. 04-22-00099-CV

Alfredo Meneses VELA,
Appellant

Vv.

Maria Guadalupe VELA,
Appellee

From the County Court, Gillespie County, Texas
Trial Court No. 16603CCL
Honorable Christopher G. Nevins, Judge Presiding

ORDER

On March 3, 2022, the trial court reporter filed a notification of late record. On March 14,
2022, the trial court reporter filed a second notification of late record notifying this court that the
reporter’s record was not filed when it was originally due because appellant has failed to pay or
make arrangements to pay the reporter’s fee for preparing the record. It is therefore ORDERED
that appellant provide written proof to this court within ten (10) days of the date of this order that
either (1) the reporter’s fee has been paid or arrangements have been made to pay the reporter’s
fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. The reporter’s record
must be filed no later than ten (10) days after the date appellant’s written proof is filed with this
court. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty (30) days from the date of this order, and the court will consider only those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. App.

P. 37.3(c).
Rebeca C. Martinez, wee

Re Cerped’ on 8-23-2027.
REBECA C. MARTINEZ
CHIEF JUSTICE

PATRICIA 0. ALVAREZ

LUZ ELENA D. CHAPA

IRENE RIOS

BETH WATKINS

LIZA A. RODRIGUEZ

 

COURT OF APPEALS
FOURTH COURT OF APPEALS DISTRICT
CADENA-REEVES JUSTICE CENTER
300 DOLOROSA, SUITE 3200
SAN ANTONIO, TEXAS 78205-3037
WWW.TXCOURTS.GOV/4THCOA.ASPX

FILE COPY

MICHAEL A. CRUZ,
CLERK OF COURT

TELEPHONE
(210) 335-2635

LORI I. VALENZUELA FACSIMILE NO.
JUSTICES (210) 335-2762
March 15, 2022
Nailya Fuller Alfredo Meneses Vela
Texas RioGrande Legal Aid, Inc. c/o Gillespie County Jail
1111 .N. Main St. 104 Industrial Loop
San Antonio, TX 78212 Fredericksburg, TX 78624

* DELIVERED VIA E-MAIL *

RE: Court of Appeals Number: _04-22-00099-CV
Trial Court Case Number: 16603CCL
Style: Alfredo Meneses Vela
V.
Maria Guadalupe Vela

Enclosed please find the order which the Honorable Court of Appeals has
issued in reference to the above styled and numbered cause.

If you should have any questions, please do not hesitate to contact me.

Very truly yours,
MICHAEL A. CRUZ, Clerk of
Court

Vis rca A Dirplic,

Veronica L. Gonzalez
Deputy Clerk, Ext. 5-3220

ce: Honorable Christopher G. Nevins (DELIVERED VIA E-MAIL)
Jan Davis (DELIVERED VIA E-MAIL)
Terralyn Gentry (DELIVERED VIA E-MAIL)
LEDS IGG G Pe! peed vagy gti gf LE Ae
SU M2) ‘2 MO Vp UVS
OA apas’ YSIS 0100 Ode INSSIGNI

fF aoysaf5 ¢ a/o7yf- W/Ud dy)
cot Pf "ip (17 sade es
YW Out UI
s joo dy yr") a 92 wy

 

  

 

ZLLeOyLLINO qa

veoss diz Spats p@98L X41 ‘Sunqeyuepe;)

ERY TEEEEST | doo7 jeuisnpul #0

BES OOOSrecoere0 5.2 waczoz WN 2 hs

awn sSYTOSHid LSOdO4N oe . PI oe yy
98é XL: NEES

se ET ee